Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended
Claims 1-16 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (PG Pub 2014/0371443 A1), in view of Zhamu (PG Pub 2015/0218003 A1).
Consider Claim 1, Seo teaches the process of forming electrode/battery component [0061]. Seo teaches step (a) the forming of first material as a carbonaceous nanomaterials step (b) the coating of the dispersion as a film [0017], forming wet layer Seo teaches step (c) the heating the mixture at temperature from 300-700℃ [0015], therefore, drying at least partially, and forming a dried layer. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). (MPEP 2144.06).
Seo does not teach the processing of step (b) having the continuously dispensing, and the use of feeder roll and the collector roll, nor step (d) after step (c).
However, Zhamu is in the art of forming highly oriented graphene film [0023], teaches the roll-to-roll process [0025], where the depositing of step (b) is a continuous basis [0037] and the feeding is performed using feeder roll and collected collector roll (roll-to-roll process) [0037]. Zhamu teaches step (c) at least partially drying forming dried layer [0027], and teaches step (d) having heating step [0069], including the process of two heat treatments having a first heat treatment temperature of height than 100-002 (measured by X-ray diffraction) is 0.36 nm, with oxygen weight content is 0.001%-2.0% [0070]. Zhamu teaches the heating process resulted in a graphene film (HOGF) with few hexagonal carbon atomic planes (graphene monolayers) that are chemically bonded creating electrical conduction graphene between planes (electron pathways) [0072]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Seo with Zhamu to dispensing the liquid medium having (of Seo) in a roll-to-roll process under a heating treatment, to provide with continuous process for mass production of coating a film on an electrode, in a more cost-effective process [0053], and to heat under high temperature to provide with process to chemically bond and merge the graphene planes as highly oriented graphene film (HOGF) [0072] for an electrode, where the HOGF have a high thermal conductivity and electrical conductivity [0038]. 
Regarding the activation of the blowing agent and forming of a porous/foamed structure, the combined Seo (with Zhamu) teaches the resulting film is a porous product as a foamed structure (Seo, [0017]), after the drying/heating process (of about 300℃) of a liquid medium having organic solvent with low evaporating point (such as 80.2℃). Therefore, it would be obvious that the heating process which leads to forming a porous structure using organic solvent/blowing agent with low boiling point, would active/evaporate the blowing agent for forming the foamed humic-derived foam.
Regarding the claimed inter-plane spacing of d002 (measured by X-ray diffraction), the combined Seo (with Zhamu) teaches each and every process step and limitation of the applicant’s claims, including the “claimed steps of a, b, c and d”. Since the “inter-plane spacing of d002 (measured by X-ray diffraction) 0.361-0.60 nm” by the applicant’s claimed process is simply a function of the “claimed steps of a, b, c and d”, and the combination of the Seo (with Zhamu) teaches the claimed process steps. The process of the combination of the Seo (with Zhamu) would have inherently produced “inter-plane spacing of d002 (measured by X-ray diffraction) 0.361-0.60 nm” unless essential process steps and/or limitations are missing from the applicant’s claims. 
Consider Claim 2, the combined Seo (with Zhamu) teaches the fabricated foam having graphene with specific surface area greater than 60 m2/g (including up to 3200 m2/g) (Seo, [0007]), and density from 0.04-2.0 g/cm3 (Zhamu, [0102]), and thermal conductivity of 140-300 W/mK and electrical conductivity of 1000-3000 S/cm (Zhamu, [0105]). 
Although, the combination does not explicitly the thermal or the electrical conductivity vs. units of specific gravity, it would be obvious to skilled person in the art to compare the weight of a volume (density of 19g/cm3, Zhamu, [0045]) of the foam and to the known value of weight of a water volume (0.997 g/cm3) (to calculate the specific gravity of a foam) and plot the thermal or the electrical conductivity of the formed foam vs. the specific gravity, resulting of 140-300 W/mK per 1.9 (1.9/0.997), with ~ 70-150 W/mK pre unit of specific gravity, and 1000-3000 S/cm pre 1.9 with ~ 500-1500 S/cm pre unit of specific gravity.
Consider Claim 3, the combined Seo (with Zhamu) teaches the dispensing and depositing step to include the orientation-inducing stress (Zhamu, [0065]), to guide the spreading of the humic acid dispersion over the surface of the support (Zhamu, [0029]).
Consider Claim 4, the combined Seo (with Zhamu) teaches the process of two heat treatments having a first heat treatment temperature of height than 100°C (Zhamu’, [0069]), followed be a second heat treatment temperature of higher than 280°C (up to 300-3200°C, Zhamu, [0071]), for a length of time sufficient for obtaining a graphitic foam where the pore walls contain stacked hexagonal carbon atomic planes having inter-plane spacing of d002 (measured by X-ray diffraction) is 0.3354-0.36 nm with oxygen weight content is 0.001%-2.0% (Zhamu, [0070]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).  
Consider Claim 5, the combined Seo (with Zhamu) teaches the fabricated foam having graphene with specific surface area greater than 60 m2/g (including up to 3200 m2/g) (Seo, [0007]), and density from 0.04-2.0 g/cm3 (Zhamu, [0102]), and thermal conductivity of 140-300 W/mK and electrical conductivity of 1000-3000 S/cm (Zhamu, [0105]).
Although, the combination does not explicitly the thermal or the electrical conductivity vs. units of specific gravity, it would be obvious to skilled person in the art to compare the weight of a volume (density of 19g/cm3, Zhamu, [0045]) of the foam and to the known value of weight of a water volume (0.997 g/cm3) (to calculate the specific gravity of a foam) and plot the thermal or the electrical conductivity of the formed foam vs. the specific gravity, resulting of 140-300 W/mK per 1.9 (1.9/0.997), with ~ 70-150 
Consider Claim 6, the combined Seo (with Zhamu) teaches the previously disclose in claim 1, additionally, the process evaporation of the blowing agent (organic solvent) forming gaseous vapor is a physical process. Therefore, the blowing agent (organic solvent) is physical blowing agent.
Consider Claim 7, the combined Seo (with Zhamu) teaches the first heat treatment temperature higher than 100°C (Zhamu, [0069]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 8, the combined Seo (with Zhamu) teaches the second heat treatment temperature includes temperature selected from (A) 300-1500°C, (B) 1500-2500°C, and/or (C) 2,500-3200°C (greater than 2500°C) (Zhamu, [0071]). 
Consider Claim 9, the combined Seo (with Zhamu) teaches the second heat treatment temperature in the range of 300-1500°C for at least 1 hour and then a temperature in the range of 1500-3200°C for at least 1 hour (Zhamu, [0071]).
Consider Claim 10, the combined Seo (with Zhamu) teaches the non-carbon is oxygen (Zhamu, [0070]).
Consider Claim 11,
Consider Claim 12, the combined Seo (with Zhamu) teaches further step of compression (Zhamu, claim 13-14, page 17), thus reducing the thickness, pore size or porosity level of the foam.
Consider Claim 13, the combined Seo (with Zhamu) teaches the first and/or second heat treatment temperature contains a temperature in the range of 300°C-1500°C and the foam has an oxygen content less than 1%, and pore walls having an inter-planar spacing less than 0.345 nm, a thermal conductivity of at least 1000 W/mK, and/or an electrical conductivity no less than 3000 S/cm (Zhamu, [0038]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Although, the combination does not explicitly the thermal or the electrical conductivity vs. units of specific gravity, it would be obvious to skilled person in the art to compare the weight of a volume (density of 19g/cm3, Zhamu, [0045]) of the foam and to the known value of weight of a water volume (0.997 g/cm3) (to calculate the specific gravity of a foam) and plot the thermal or the electrical conductivity of the formed foam vs. the specific gravity, resulting of 1000 W/mK per 1.9 (1.9/0.997), with ~ no less than 500 W/mK pre unit of specific gravity, and 3000 S/cm pre 1.9 with ~ no less than 1500 S/cm pre unit of specific gravity. 
Consider Claim 14, the combined Seo (with Zhamu) teaches the first and/or second heat treatment temperature contains a temperature in the range of 1500°C-2100°C and the foam has an oxygen content less than 0.01%, and pore walls having an inter-planar spacing less than 0.337 nm, a thermal conductivity of at least 1300 W/mK, and/or an electrical conductivity no less than 5000 S/cm (Zhamu, [0039]). In the case where the claimed ranges, “overlap or lie inside ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).  
Although, the combination does not explicitly the thermal or the electrical conductivity vs. units of specific gravity, it would be obvious to skilled person in the art to compare the weight of a volume (density of 19g/cm3, Zhamu, [0045]) of the foam and to the known value of weight of a water volume (0.997 g/cm3) (to calculate the specific gravity of a foam) and plot the thermal or the electrical conductivity of the formed foam vs. the specific gravity, resulting of 1300 W/mK per 1.9 (1.9/0.997), with ~ no less than 650 W/mK pre unit of specific gravity, and 5000 S/cm pre 1.9 with ~ no less than 2500 S/cm pre unit of specific gravity.
Consider Claim 15, the combined Seo (with Zhamu) teaches the first and/or second heat treatment temperature contains a temperature greater than 2100°C and the foam has an oxygen content less than 0.001%, and pore walls having an inter-planar spacing less than 0.336 nm, a mosaic spread of no greater than 0.4, a thermal conductivity of at least 1500 W/mK, and/or an electrical conductivity no less than 10,000 S/cm (Zhamu, [0040]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).  
Although, the combination does not explicitly the thermal or the electrical conductivity vs. units of specific gravity, it would be obvious to skilled person in the art to compare the weight of a volume (density of 19g/cm3, Zhamu, [0045]) of the foam and to the known value of weight of a water volume (0.997 g/cm3) (to calculate the specific gravity of a foam) and plot the thermal or the electrical conductivity of the formed foam vs. the specific gravity, resulting of 1500 W/mK per 1.9 (1.9/0.997), with ~ no less than 
Consider Claim 16, the combined Seo (with Zhamu) teaches the first and/or second heat treatment temperature contains a temperature no less than 2500°C, and pore walls having an inter-planar spacing less than 0.336 nm, a mosaic spread of no greater than 0.4, a thermal conductivity of at least 1560 W/mK, and/or an electrical conductivity no less than 10,000 S/cm (Zhamu, [0041]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).  
Although, the combination does not explicitly the thermal or the electrical conductivity vs. units of specific gravity, it would be obvious to skilled person in the art to compare the weight of a volume (density of 19g/cm3, Zhamu, [0045]) of the foam and to the known value of weight of a water volume (0.997 g/cm3) (to calculate the specific gravity of a foam) and plot the thermal or the electrical conductivity of the formed foam vs. the specific gravity, resulting of 1600 W/mK per 1.9 (1.9/0.997), with ~ no less than 800 W/mK pre unit of specific gravity, and 10,000 S/cm pre 1.9 with ~ no less than 5000 S/cm pre unit of specific gravity.

Double Patenting  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,584,216 B2 in view of Zhamu (PG Pub 2015/0218003). 
Claim 6 states “A roll-to-roll process for producing a continuous-length sheet of the humic acid-derived foam, said process comprising: (a) preparing a humic acid dispersion having humic acid molecules and optional graphene sheets dispersed in a liquid medium, wherein said dispersion contains a blowing agent, wherein said humic acid has a content of non-carbon elements less than 5% by weight, wherein said blowing agent is a physical blowing agent, a dissolution and leaching agent, or a mechanically introduced blowing agent; (b) continuously or intermittently dispensing and depositing said humic acid dispersion onto a surface of a supporting substrate to form a wet layer of humic acid, wherein said supporting substrate is a continuous thin film supplied from a feeder roller and collected on a collector roller; (c) partially or completely removing said liquid medium from the wet layer of humic acid to form a dried layer of humic acid in a heating zone or multiple heating zones; and (d) heat treating the dried layer of humic acid in one of said heating zones containing a heating temperature from 80°C to 500°C at a desired heating rate sufficient to activate said blowing agent for producing said humic acid-derived foam, which is composed of multiple pores and pore walls, wherein said pore walls contain single-layer or few-layer humic acid- derived hexagonal carbon atomic planes, said few-layer hexagonal carbon atomic planes are chemically bonded to create electron-conducting pathways, have 2-10 layers of stacked hexagonal carbon atomic planes having an inter-plane spacing d002 from 0.3354 nm to 0.60 nm as measured by X-ray diffraction, and contain 0.01% to 5% by weight of non-carbon elements”.
This is claimed in claim 1, 5 and 6.

Zhamu disclose this in [0072] to merge the graphene planes as highly oriented graphene film (HOGF) with a giant crystal.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,593,932 B2 in view of Zhamu (PG Pub 2015/0218003). 
Claim 1 states “A roll-to-roll process for producing a continuous-length sheet of the humic acid-derived foam, said process comprising: (a) preparing a humic acid dispersion having humic acid molecules and optional graphene sheets dispersed in a liquid medium, wherein said dispersion contains a blowing agent, wherein said humic acid has a content of non-carbon elements less than 5% by weight; (b) continuously or intermittently dispensing and depositing said humic acid dispersion onto a surface of a supporting substrate to form a wet layer of humic acid, wherein said supporting substrate is a continuous thin film supplied from a feeder roller and collected on a collector roller; (c) partially or completely removing said liquid medium from the wet layer of humic acid to form a dried layer of humic acid in a heating zone or multiple heating zones; and (d) heat treating the dried layer of humic acid in one of said heating zones containing a heating temperature from 80°C to 500°C at a desired heating rate sufficient to activate said blowing agent for producing said humic acid-derived foam, which is composed of multiple pores and pore walls, wherein said pore walls contain single-layer or few-layer humic acid- derived hexagonal carbon atomic planes, said few-layer hexagonal carbon atomic planes are chemically bonded to create electron-conducting pathways, have 2-10 layers of stacked hexagonal carbon atomic planes having an inter-plane spacing d002 from 0.3354 nm to 0.60 nm as measured by X-ray diffraction, and contain 0.01% to 5% by weight of non-carbon elements”.
This is claimed in claim 1 and 5.
Although ‘932 does not state the “chemically bonded to create electron-conducting pathways”.
Zhamu disclose this in [0072] to merge the graphene planes as highly oriented graphene film (HOGF) with a giant crystal.

Claim 6 states “A roll-to-roll process for producing a continuous-length sheet of the humic acid-derived foam, said process comprising: (a) preparing a humic acid dispersion having humic acid molecules and optional graphene sheets dispersed in a liquid medium, wherein said dispersion contains a blowing agent, wherein said humic acid has a content of non-carbon elements less than 5% by weight, wherein said blowing agent is a physical blowing agent, a dissolution and leaching agent, or a mechanically introduced blowing agent; (b) continuously or intermittently dispensing and depositing said humic acid dispersion onto a surface of a supporting substrate to form a wet layer of humic acid, wherein said supporting substrate is a continuous thin film supplied from a feeder roller and collected on a collector roller; (c) partially or completely removing said liquid medium from the wet layer of humic acid to form a dried layer of humic acid in a heating zone or multiple heating zones; and (d) heat treating the dried layer of humic acid in one of said heating zones containing a heating temperature from 80°C to 500°C at a desired heating rate sufficient to activate said blowing agent for producing said humic acid-derived foam, which is composed of multiple pores and pore walls, wherein said pore walls contain single-layer or few-layer humic acid- derived hexagonal carbon atomic planes, said few-layer hexagonal carbon atomic planes are chemically bonded to create electron-conducting pathways, have 2-10 layers of stacked hexagonal carbon atomic planes having an inter-plane spacing d002 from 0.3354 nm to 0.60 nm as measured by X-ray diffraction, and contain 0.01% to 5% by weight of non-carbon elements”.
This is claimed in claims 1-5.
Although ‘216 does not state the “chemically bonded to create electron-conducting pathways”.
Zhamu disclose this in [0072] to merge the graphene planes as highly oriented graphene film (HOGF) with a giant crystal.

Response to Arguments
Applicant’s arguments, filed 07/27/2021, with respect to the rejection(s) of claim(s) 1-16 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seo with Zhamu.

The applicant argued against the combination of Seo with Zhamu, on the ground that the newly amended inter-plane spacing d002 from 0.361-0.60 nm is outside Zhamu’s range of from 0.3354 nm to 0.36 nm.
However, the claimed inter-plane spacing d002 value from 0.361 nm to 0.60 nm resulting from the claimed steps A, B. C and D of claim 1, where the combined Seo with Zhamu disclose 

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 

/DAVID P TUROCY/Primary Examiner, Art Unit 1718